Citation Nr: 1760424	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSU

Entitlement to an initial evaluation in excess of 20 percent for right knee medial meniscus tear and degenerative arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1979 to June 1982 and from November 1982 to November 1984.  He also served in the United States Army Reserve and had a period of active duty from October 2009 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for a right knee medial meniscus tear and assigned a 10 percent evaluation effective from November 29, 2009.

In February 2015, the Board remanded the case for a hearing before a Veterans Law Judge.  The Veteran testified before the undersigned Veterans Law Judge in September 2016; a transcript is associated with the record.

The Board remanded the case for further development in December 2016.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a July 2017 rating decision, the RO increased the evaluation for the Veteran's right knee medial meniscus tear and degenerative arthritis to 20 percent.  Although the rating decision stated that service connection was granted for the degenerative arthritis effective from April 4, 2017, the attached codesheet indicates that the 20 percent was assigned for the right medial meniscus tear effective from November 29, 2009.   Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains on appeal.

The Board also notes that the appeal originally included the issue of entitlement to an acquired psychiatric disorder.  However, in the July 2017 rating decision, the RO granted service connection for depression and assigned a 100 percent evaluation effective from November 29, 2009.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, that matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

 This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2017 in connection with his claim for a higher initial evaluation.  The examiner noted that the Veteran had a meniscal tear with frequent episodes of joint pain and effusion, but he did not address whether there was any locking.  In addition, the examiner indicated that there was right knee pain with nonweight-bearing, weight-bearing, passive range of motion, and active range of motion, but he did not provide the range of motion in degrees upon such testing or explain why such testing could not be conducted or was not necessary.  As such, the April 2017 VA examination report did not comply with the December 2016 remand directives. Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee medial meniscus tear and degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right knee disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

The examiner should also address whether there is any additional functional impairment that occurs during flare-ups, including any additional limitation of motion.  

Further, the examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




